DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 
    PNG
    media_image1.png
    196
    280
    media_image1.png
    Greyscale
 and 
    PNG
    media_image2.png
    166
    238
    media_image2.png
    Greyscale
 as the species in the reply filed on 03/12/2021 is acknowledged.

Applicant stated in the election that claims 7, 9, and 14-15 were withdrawn. However, the Office has instead withdrawn Claims 4, 7-8, 10, and 12 from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/12/2021. Claims 9, 14 and 15 that were indicated by Applicant to be withdrawn appear to in fact read on the elected species. 
Drawings
The drawings are objected to because the numbering of views is incorrect.  According to 37 C.F.R. 1.84(u) “View numbers must be preceded by the abbreviation “FIG.”". Currently, the view numbers are preceded by the word "FIGURE".  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-6, 9, 11, and 13-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama et al (US 2003/0068536) (Tsuboyama).

In reference to claim 1-3, 5-6, 9, 11, and 13-16, Tsuboyama teaches metal complexes of the formula (1) as shown below [0034],

    PNG
    media_image3.png
    31
    373
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    74
    264
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    148
    269
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    84
    145
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    111
    79
    media_image7.png
    Greyscale

for example wherein in the formula (1) m is 2, n is 1, M is Ir, MLm is represented by the formula (2) above [0035], CyN1 is Py1 as shown above, R3 is sTn1 as shown above, R4 is H, R5 is methyl, R6 is hydrogen ([0077]-[0078]), CyC is a cyclic group having two substituents [0036], for example a phenyl group (see e.g. compounds 1-7, 78-84, 155-161, 232-238, 309-312, 329-332, 365-368, 381-384, 397-400, 413-417, 430-433, 397-400, 413-417, 430-433, 446-449, 454-457 each have phenyl groups for CyC1) wherein the substituents are each an alkyl group having 1 carbon atoms ([0038], see e.g. compound 311, Table 6 that has most of these features), ML’n is represented by formula (4) above [0035], E and G are each a branched alkyl group having 5 carbon atoms [0038]. 

Tsuboyama discloses the compound of formula (1) that encompasses the presently claimed compound, including wherein in the formula (1) m is 2, n is 1, M is Ir, MLm is represented by the formula (2) above, CyN1 is Py1 as shown above, R3 is sTn1 as shown above, R4 is H, R5 is methyl, R6 is hydrogen, CyC is a cyclic group having two substituents, for example a phenyl group, wherein the substituents are each an alkyl group having 1 carbon atoms ML’n is represented by formula (4) above, E and G are each a branched alkyl group having 5 carbon atoms. Each of the disclosed substituents from the substituent groups of Tsuboyama are considered functionally equivalent and their selection would lead to obvious variants of the compound of formula (1).



For Claim 1: Reads on the claimed compound wherein x is 2, y is 0, z is 1, M is Ir, Z2 is N, Z1, Z3 and Z4 are each CRB, two of RB are hydrogen and one of RB is a substituted heteroaryl including a S that is adjacent to the bond between RB that is heteroaryl and ring B, RY is H, and RX and RZ are each alkyl and two of RA are an alkyl group.  
For Claim 2: Reads on wherein M is Ir.
For Claim 3: Reads on wherein M is Ir. 
For Claim 5: Reads on wherein at least one of RB is a five-membered heteroaryl ring which is further substituted. 
For Claim 6: Reads on wherein Z2 is N. 
For Claim 9: Reads on wherein RA is alkyl, RY is hydrogen, RX and RZ are alkyl. 
For Claim 11: Reads on wherein one RB is 
    PNG
    media_image8.png
    75
    79
    media_image8.png
    Greyscale
 and RE is alkyl.
For Claim 13: Reads on 
    PNG
    media_image9.png
    208
    133
    media_image9.png
    Greyscale
 wherein RE is alkyl and two R1 are present and are each alkyl. 
For Claim 14: Reads on LA486.
For Claim 15: Reads on, e.g. LC2
For Claim 16: Reads on wherein RY is H, RZ1, RZ2, RX1 and RX2  are each ethyl. 

In reference to claim 17-18, Tsuboyama teaches the compound of formula (1) as described above for claim 1 and further teaches that the compound is used in an organic electronic device having a structure of e.g. Fig 1A to Fig 1C including [0069] including at least an anode, cathode and a plurality of organic layers between the anode and cathode including the compound of formula (1) as a dopant in a host [0050] [0066], e.g. CBP [0100]. 

While Tsuboyama does not explicitly detail an exemplary device comprising the structure claimed and including a specific compound of formula (1) as claimed, it would have been obvious to the ordinarily skilled artisan before the effective filing date of the instant application to have selected this device structure from among those taught by Tsuboyama with the anticipation of preparing a device of comparable properties to those exemplified by Tsuboyama in the absence of unexpected results.
For Claim 17: Reads on the claimed device structure.
For Claim 18: Reads on wherein layer comprises a host and the host is a carbazole. 

IN reference to claim 20, Tsuboyama teaches the compound of formula (1) as described above for claim 1 and further teaches that the compound is used in an organic electronic device, for example an active matrix display apparatus (see e.g. Example 7 [0111]) comprising an anode, a cathode and a plurality of organic layers wherein at least one layer includes the compound of formula (1)
	

.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Tsuboyama as applied to claim 17 above, and further in view of Ma et al (US 20100237334) (Ma).

In reference to claim 17, Tsuboyama teaches the device as described above for claim 18 comprising a host material. 

Tsuboyama does not expressly teach that the host material is the claimed material(s).

With respect to the difference, Ma teaches a benzo-fused thiophene compound comprising a triphenylenes group including compound 2’ (Ma [0045]) as shown below to serve as a host material for organic light emitting devices (Ma [0014]). Ma further teaches that these compounds offers improved charge balance in order to improve device lifetime, efficiency and low voltage (Ma [0033]-[0037];) specifically when compared with CBP (Ma [0104]) . 

    PNG
    media_image10.png
    148
    274
    media_image10.png
    Greyscale


In light of the motivation of using the compound 2’ as described above, it would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the host compound 2’ as described by Ma in the device of Tsuboyama in order to improve device lifetime, efficiency and lower voltage compared with CBP and thereby arrive at the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean M DeGuire whose telephone number is (571)270-1027.  The examiner can normally be reached on Monday to Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A. Chriss can be reached on (571) 272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Sean M DeGuire/Examiner, Art Unit 1786